Filed with the Securities and Exchange Commission on October 16, 2015 1933 Act Registration File No. 333-86348 1940 Act File No. 811-21079 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 77 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 80 x (Check appropriate box or boxes.) HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 (Address of Principal Executive Offices)(Zip Code) 1-877-569-2382 (Registrant's Telephone Number, Including Area Code) David B. Perkins Hatteras Funds, LLC 6601 Six Forks Road, Suite 340 Raleigh, North Carolina 27715 (Name and Address of Agent for Service) WITH A COPY TO: Joshua B. Deringer, Esq. Drinker Biddle & Reath LLP One Logan Square, Ste. 2000 Philadelphia, PA 19103-6996 As soon as practical after the effective date of this Registration Statement (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective ¨ immediately upon filing pursuant to paragraph (b) x on November 15, 2015 pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on pursuant to paragraph (a)(1) ¨ 77 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [ x] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE The sole purpose of this filing is to delay the effectiveness of the Hatteras Long/Short Debt Fund, the Registrant’s Post-Effective Amendment No. 61 (the “Amendment”) to its Registration Statement (filed on June 22, 2015), until November 15, 2015.Parts A, B and C of the Amendment are incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness for this Post-Effective Amendment No.77 under Rule485(b) under the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 77 to the Registration Statement to be signed below on its behalf by the undersigned, duly authorized, in the City of Raleigh and the State of North Carolina on the 16th day of October, 2015. Hatteras Alternative Mutual Funds Trust By: /s/ David B. Perkins* David B. Perkins, President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 77 to the Registration Statement has been signed below by the following persons in the capacities indicated on October 16, 2015. Signature Title /s/ Joseph E. Breslin* Joseph E. Breslin Independent Trustee and Chairman /s/ H. Alexander Holmes* H. Alexander Holmes Independent Trustee /s/ Thomas Mann* Thomas Mann Independent Trustee /s/ Steve E. Moss* Steve E. Moss Independent Trustee /s/ Gregory S. Sellers* Gregory S. Sellers Independent Trustee /s/ Joseph Velk* Joseph Velk Independent Trustee /s/ David B. Perkins* David B. Perkins Interested Trustee, President and Chief Executive Officer /s/ Peter M. Budko* Peter M. Budko Interested Trustee /s/ Robert Lance Baker* Robert Lance Baker Treasurer and Chief Financial Officer *By: /s/ J. Michael Fields J. Michael Fields, Secretary Attorney-in-Fact pursuant to Power of Attorney
